Exhibit99.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2008 2007 2008 2007 OPERATING REVENUES: Gas utility $ 224.9 $ 191.9 $ 858.5 $ 776.0 Electric utility 127.2 109.9 254.4 218.0 Nonutility revenues 111.8 119.9 253.1 261.7 Total operating revenues 463.9 421.7 1,366.0 1,255.7 OPERATING EXPENSES: Cost of gas sold 143.8 114.6 605.8 539.1 Cost of fuel and purchased power 48.5 38.4 94.5 79.0 Cost of nonutility revenues 52.1 56.3 147.4 152.7 Other operating 124.7 111.5 240.5 218.0 Depreciation and amortization 47.4 46.7 94.8 92.4 Taxes other than income taxes 14.4 14.5 41.2 39.2 Total operating expenses 430.9 382.0 1,224.2 1,120.4 OPERATING INCOME 33.0 39.7 141.8 135.3 OTHER INCOME (EXPENSE): Equity in earnings (losses) of unconsolidated affiliates (6.5 ) 0.5 7.5 22.7 Other - net 3.1 1.8 6.1 9.2 Total other income (expense) (3.4 ) 2.3 13.6 31.9 INTEREST EXPENSE 23.2 23.4 48.5 48.4 INCOME BEFORE INCOME TAXES 6.4 18.6 106.9 118.8 INCOME TAXES 1.7 2.6 38.2 32.7 NET INCOME $ 4.7 $ 16.0 $ 68.7 $ 86.1 AVERAGE COMMON SHARES OUTSTANDING 76.2 75.9 76.1 75.9 DILUTED COMMON SHARES OUTSTANDING 77.1 76.7 76.8 77.0 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.06 $ 0.21 $ 0.90 $ 1.13 DILUTED $ 0.06 $ 0.21 $ 0.89 $ 1.12 The accompanying notes are an integral part of these consolidated condensed financial statements. VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2008 2007 2008 2007 OPERATING REVENUES: Gas utility $ 224.9 $ 191.9 $ 858.5 $ 776.0 Electric utility 127.2 109.9 254.4 218.0 Other 0.6 0.5 1.2 0.9 Total operating revenues 352.7 302.3 1,114.1 994.9 OPERATING EXPENSES: Cost of gas sold 143.8 114.6 605.8 539.1 Cost of fuel and purchased power 48.5 38.4 94.5 79.0 Other operating 74.5 65.6 148.5 132.8 Depreciation and amortization 40.9 39.8 81.6 79.0 Taxes other than income taxes 13.9 14.1 40.1 38.3 Total operating expenses 321.6 272.5 970.5 868.2 OPERATING INCOME 31.1 29.8 143.6 126.7 OTHER INCOME - NET 2.2 2.2 4.2 4.9 INTEREST EXPENSE 19.1 18.6 39.9 38.0 INCOME BEFORE INCOME TAXES 14.2 13.4 107.9 93.6 INCOME TAXES 5.4 5.4 41.1 34.7 NET INCOME $ 8.8 $ 8.0 $ 66.8 $ 58.9 The accompanying notes are an integral part of these consolidated condensed financial statements. VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) June 30, December 31, 2008 2007 ASSETS Current Assets Cash & cash equivalents $ 12.0 $ 20.6 Accounts receivable - less reserves of $6.5 & $3.7, respectively 159.6 189.4 Accrued unbilled revenues 57.1 168.2 Inventories 134.3 160.9 Recoverable fuel & natural gas costs 17.8 - Prepayments & other current assets 105.4 160.5 Total current assets 486.2 699.6 Utility Plant Original cost 4,169.9 4,062.9 Less:accumulated depreciation & amortization 1,569.3 1,523.2 Net utility plant 2,600.6 2,539.7 Investments in unconsolidated affiliates 182.6 208.8 Other investments 81.2 77.0 Nonutility property - net 343.7 320.3 Goodwill - net 238.0 238.0 Regulatory assets 168.5 175.3 Other assets 38.5 37.7 TOTAL ASSETS $ 4,139.3 $ 4,296.4 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 141.9 $ 187.4 Accounts payable to affiliated companies 76.1 83.7 Refundable fuel & natural gas costs 12.7 27.2 Accrued liabilities 182.1 171.8 Short-term borrowings 245.5 557.0 Current maturities of long-term debt 0.3 0.3 Total current liabilities 658.6 1,027.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,329.1 1,245.4 Deferred Income Taxes & Other Liabilities Deferred income taxes 313.3 318.1 Regulatory liabilities 310.7 307.2 Deferred credits & other liabilities 166.0 164.2 Total deferred credits & other liabilities 790.0 789.5 Minority Interest in Subsidiary 0.4 0.4 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 81.0 and 76.3 shares, respectively 657.9 532.7 Retained earnings 705.9 688.5 Accumulated other comprehensive income (loss) (2.6 ) 12.5 Total common shareholders' equity 1,361.2 1,233.7 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,139.3 $ 4,296.4 The accompanying notes are an integral part of these consolidated condensed financial statements. VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) For the three months ended June 30, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 68.7 $ 86.1 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 94.8 92.4 Deferred income taxes & investment tax credits 18.9 1.9 Equity in earnings of unconsolidated affiliates (7.5 ) (22.7 ) Provision for uncollectible accounts 8.9 9.1 Expense portion of pension & postretirement periodic benefit cost 3.9 4.9 Other non-cash charges - net 7.2 5.9 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue 132.0 128.3 Inventories 25.7 35.5 Recoverable/refundable fuel & natural gas costs (32.3 ) 6.9 Prepayments & other current assets 41.2 26.3 Accounts payable, including to affiliated companies (48.2 ) (103.2 ) Accrued liabilities 18.2 (0.4 ) Unconsolidated affiliate dividends 9.1 17.7 Changes in noncurrent assets 3.9 (9.5 ) Changes in noncurrent liabilities (13.6 ) (11.0 ) Net cash flows from operating activities 330.9 268.2 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Issuance of common stock 124.9 - Long-term debt, net of issuance costs 171.2 0.1 Stock option exercises & other - 5.2 Requirements for: Dividends on common stock (49.4 ) (47.8 ) Retirement of long-term debt (103.3 ) - Other financing activities (0.2 ) (0.1 ) Net change in short-term borrowings (311.8 ) (135.3 ) Net cash flows from financing activities (168.6 ) (177.9 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Unconsolidated affiliate distributions - 11.6 Other collections 4.3 37.2 Requirements for: Capital expenditures, excluding AFUDC equity (164.4 ) (155.2 ) Unconsolidated affiliate investments (0.1 ) (7.4 ) Other investments (10.7 ) - Net cash flows from investing activities (170.9 ) (113.8 ) Net change in cash & cash equivalents (8.6 ) (23.5 ) Cash & cash equivalents at beginning of period 20.6 32.8 Cash & cash equivalents at end of period $ 12.0 $ 9.3 The accompanying notes are an integral part of these consolidated condensed financial statements. VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2008 2007 2008 2007 REPORTED EARNINGS: Utility Group $ 8.8 $ 8.0 $ 66.8 $ 58.9 Non-utility Group Energy Marketing and Services (6.7 ) 1.9 2.3 17.6 Coal Mining (0.2 ) 0.7 (1.1 ) 2.3 Energy Infrastructure Services 2.7 4.0 (0.5 ) 2.0 Other Businesses 0.2 (0.2 ) 1.6 0.1 Total Non-utility Operations (4.0 ) 6.4 2.3 22.0 Corporate and Other (0.1 ) 0.2 (0.4 ) 0.4 Sub-Total Operations 4.7 14.6 68.7 81.3 Synfuels-related - 1.4 - 4.8 Vectren Consolidated $ 4.7 $ 16.0 $ 68.7 $ 86.1 The accompanying notes are an integral part of these consolidated condensed financial statements. VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2008 2007 2008 2007 GAS OPERATING REVENUES (Millions): Residential $ 146.2 $ 124.2 $ 578.0 $ 524.0 Commercial 59.6 50.2 234.8 209.8 Industrial 14.8 14.1 37.6 35.4 Miscellaneous Revenue 4.3 3.4 8.1 6.8 $ 224.9 $ 191.9 $ 858.5 $ 776.0 GAS MARGIN (Millions): Residential $ 50.3 $ 49.9 $ 163.5 $ 155.0 Commercial 15.1 14.3 52.8 49.5 Industrial 11.1 10.0 27.8 25.7 Miscellaneous 4.6 3.1 8.6 6.7 $ 81.1 $ 77.3 $ 252.7 $ 236.9 GAS SOLD & TRANSPORTED (MMDth): Residential 8.7 9.5 48.9 47.9 Commercial 3.8 4.4 21.4 20.8 Industrial 20.4 18.1 49.1 44.5 32.9 32.0 119.4 113.2 AVERAGE GAS CUSTOMERS Residential 899,510 898,664 906,590 905,259 Commercial 83,766 83,709 84,443 84,275 Industrial 1,611 1,610 1,611 1,613 984,887 983,983 992,644 991,147 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 101 % 93 % 103 % 97 % The accompanying notes are an integral part of these consolidated condensed financial statements. VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Six Months Ended June 30 Ended June 30 2008 2007 2008 2007 ELECTRIC OPERATING REVENUES (Millions): Residential $ 38.2 $ 33.3 $ 78.9 $ 67.0 Commercial 32.0 26.5 60.1 49.7 Industrial 40.0 33.8 75.0 65.9 Municipals 0.3 6.6 1.0 11.8 Miscellaneous Revenue 3.1 1.7 7.7 4.7 Total Retail 113.6 101.9 222.7 199.1 Net Wholesale Revenues 13.6 8.0 31.7 18.9 $ 127.2 $ 109.9 $ 254.4 $ 218.0 ELECTRIC MARGIN (Millions): Residential $ 28.3 $ 25.3 $ 58.3 $ 49.4 Commercial 21.7 18.3 41.6 34.0 Industrial 20.6 18.3 39.3 34.8 Municipals 0.0 3.5 0.0 5.7 Miscellaneous 3.0 1.7 7.5 4.6 Total Retail 73.6 67.1 146.7 128.5 Net Wholesale Margin 5.1 4.4 13.2 10.5 $ 78.7 $ 71.5 $ 159.9 $ 139.0 ELECTRICITY SOLD (GWh): Residential 314.6 352.0 720.0 742.6 Commercial 332.0 353.4 641.8 660.7 Industrial 639.8 676.7 1,240.5 1,303.7 Municipals 13.0 152.0 44.3 282.0 Miscellaneous Sales 4.4 4.3 9.7 9.4 Total Retail 1,303.8 1,538.4 2,656.3 2,998.4 Wholesale 276.9 187.1 740.3 447.6 1,580.7 1,725.5 3,396.6 3,446.0 AVERAGE ELECTRIC CUSTOMERS Residential 122,387 121,980 122,571 122,021 Commercial 18,440 18,479 18,454 18,472 Industrial 101 109 102 109 All Others 34 36 34 36 140,962 140,604 141,161 140,638 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) 97 % 121 % 97 % 126 % Heating Degree Days (Indiana) 111 % 103 % 102 % 91 % The accompanying notes are an integral part of these consolidated condensed financial statements.
